Citation Nr: 0619326	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-10 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Cleveland, 
Ohio Regional Office of the Department of Veterans Affairs 
(VA), continuing the veteran's 30 percent evaluation for 
PTSD.  In a February 2005 Board decision, the Board granted 
the veteran a 50 percent rating for his PTSD, effective 
February 13, 2002.  Jurisdiction of the veteran's appeal is 
currently at the Huntington, West Virginia Regional Office 
(RO).

In February 2005, the Board awarded the veteran a 50 percent 
evaluation for PTSD.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2005, the Court granted the 
joint motion to partially vacate the Board's decision, and 
remanded the case for action consistent with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits and applies to this remand.

In a March 2003 VA medical record, it is noted that the 
veteran had not been working since 1991 and had applied for 
disability.  Further, in a March 2003 psychology individual 
therapy record, it was noted that the veteran was attempting 
to obtain Social Security disability.  The RO should 
determine whether the veteran is receiving these benefits, 
and if so, the medical records from which the award of Social 
Security disability benefits was based should be obtained and 
associated with the claims folder.  The Court has held that 
VA has a duty to assist in gathering social security records 
when put on notice that the veteran is receiving social 
security benefits.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).

The Board also notes that the veteran has not been adequately 
notified of the evidence necessary to substantiate a claim 
for an increased rating for PTSD as required in 38 C.F.R. 
§ 3.159(b)(1).  As such, the Board finds that a letter to the 
veteran explaining the requirements necessary to support 
claims of increased ratings, what evidence VA will attempt to 
obtain on the veteran's behalf, and what evidence the veteran 
is responsible to provide, is necessary.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application, including the 
issues of increased ratings and the award of an earlier 
effective date for benefits.  

As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if an increased rating is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.  

Moreover, it is noted that the veteran received treatment at 
the Clarksburg, West Virginia VA medical center; however, the 
most recent record of treatment associated with the claims 
folder is dated in April 2003.  Therefore, the Board finds 
that the veteran's VA treatment records from the Clarksburg, 
West Virginia VA medical center, dated from April 2003 to the 
present, should be obtained and associated with the claims 
folder.

Finally, as the Board notes that the most recent VA mental 
health examination is dated in March 2002, the veteran should 
be afforded a new VA examination to determine the current 
severity of his PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a letter 
with respect to the issue on appeal, which 
is entitlement to an evaluation in excess of 
50 percent for PTSD, that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to include 
notice that the veteran should submit any 
pertinent evidence in his possession.  A 
general form letter, prepared by the RO, not 
specifically addressing the disabilities and 
entitlement at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  That 
letter should also include an explanation as 
to the information or evidence needed to 
establish an effective date for the 
increased rating claim on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain and associate with 
the claims folder all of the veteran's VA 
treatment records from the Clarksburg, West 
Virginia VA medical center for the period 
commencing April 2003 that are not currently 
of record.  All attempts to procure these 
records should be documented in the file.  
If the RO cannot obtain these records, a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the opportunity 
to obtain and submit the records for VA 
review. 

3.  The RO should contact the Social 
Security Administration to determine 
whether the veteran applied for and is 
receiving Social Security disability (SSD) 
benefits.  If so, the RO should request 
copies of the veteran's original 
application, the administrative decision, 
and all medical records considered in his 
claim for SSD benefits (and any subsequent 
disability determination evaluations).

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of his PTSD.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available to the psychiatrist or 
psychologist performing the evaluation for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such symptom 
is a symptom of the veteran's service-
connected PTSD.

The examiner should indicate, if 
possible, which of the following (a, b, 
or c) best describes the mental 
impairment caused solely by the PTSD:

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name; or

b.  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships; or 

c.  Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

To the extent possible, the 
manifestations of the service-connected 
PTSD should be distinguished from those 
of any other mental disorder found to be 
present. 

d)  The examiner is specifically 
requested to include in the diagnostic 
formulation an Axis V diagnosis (Global 
Assessment of Functioning Scale) 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th. ed. 
revised, 1994) and an explanation of what 
the assigned score represents.  

5.  The veteran should be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.  38 C.F.R. § 3.655.

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

7.  Thereafter, the RO should readjudicate 
the veteran's claim for an evaluation in 
excess of 50 percent for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the May 
2003 SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

